DETAILED ACTION
1	This action is responsive to the amendment filed on February 16, 2021.
2	The terminal disclaimer filed on 2/16/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Co-pending Applications No. 16/767,776; 16/767,508; 16/768,502 and 16/331,894 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3	Claims 1-19 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 2011/0232669 A1) teaches a packaged preparation comprising oxidizing agents and nonionic surfactants (see page 8, paragraph, 0124-0126) and fatty alcohols (see page 8, paragraph, 0130). However, the closest prior art of record (US’669 A1) does not teach or disclose a cosmetic composition comprising at least one package comprising at least one multilayer film which comprises at least one first polymer layer formed of polyethylene terephthalate, at least second polymer layer formed of polyolefin and at least one barrier layer as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of cosmetic formulations in a multilayers as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761